             Case 4:18-cr-01013-DTF Document 31 Filed 02/18/19 Page 1 of 6



     Sean C. Chapman
 1
     Law Office of Sean C. Chapman, P.C.
 2   100 North Stone Avenue, Suite 701
     Tucson, Arizona 85701
 3   Telephone: (520) 622-0747
     Fax: (520) 628-7861
 4   Arizona State Bar No. 012088
 5   Attorney for Defendant Bowen
     Sean@seanchapmanlaw.com
 6

 7                           IN THE UNITED STATES DISTRICT COURT
 8                               FOR THE DISTRICT OF ARIZONA
 9
     UNITED STATES OF AMERICA,              ) CR 18-01013-001-TUC-CKJ(BPV)
10                                          )
                    Plaintiff,              )
11                                          )         MOTION IN LIMINE
            v.                              ) TO PRECLUDE WITNESSES FROM
12                                          )      OPINING ON ULTIMATE
     Matthew Bowen,                         )            LEGAL ISSUE
13                                          )
                    Defendant.              )
14                                          )

15

16

17         The Defendant MATTHEW BOWEN, through counsel Sean C. Chapman of
18
     THE LAW OFFICE OF SEAN C. CHAPMAN, P.C., pursuant to Rules 104, 401 et.
19
     seq. and 704 of the Federal Rules of Evidence, hereby moves to preclude the
20

21   Government from eliciting witness testimony on the ultimate legal issue of whether Mr.
22   Bowen used “unreasonable” force as it relates to Count 1 of the Indictment. This motion
23
     is supported by law, as set forth in the accompanying Memorandum of Points and
24

25
     Authorities.

26



                                                                                          1
                Case 4:18-cr-01013-DTF Document 31 Filed 02/18/19 Page 2 of 6



                          MEMORANDUM OF POINTS AND AUTHORITIES
 1

 2      I.       FACTS RELEVANT TO THIS MOTION
 3            Mr. Bowen is charged in Count I of the indictment with violating 18 U.S.C. §
 4
     242, which prohibits anyone acting under color of law to willfully deprive someone of a
 5

 6   right secured by the Constitution. The right at issue here is the right to be free from

 7   unreasonable seizures found in the Fourth Amendment. Thus, in order to prove Mr.
 8
     Bowen guilty, the jury must determine whether Mr. Bowen’s conduct was
 9
     unreasonable. This motion requests a Court order precluding the government from
10

11   eliciting testimony from agents or other witnesses that Bowen’s actions seemed
12   unreasonable, excessive, shocking or not in conformance with typical Border Patrol
13
     training or Use of Force Policy. Additionally, the defense requests that the Court
14
     preclude the government from asking witnesses/agents whether they themselves had
15

16   taken similar actions in the past.
17      II.      LAW
18
              In order to find that any defendant violated § 242, the jury must find the
19

20
     government proved beyond a reasonable doubt that he “acted voluntarily and

21   intentionally and with specific intent to interfere with the victim’s right to be free from
22
     unreasonable searches and seizures.” United States v. Reese, 2 F.3d 870, 885 (9th Cir.
23
     1993). In Reese, with respect to the term “unreasonable,” the Court approved instructing
24

25   the jury that “the requisite specific intent is the intent to use more force than is

26   necessary under the circumstances.” The Court explained the critical point is that a


                                                                                                   2
             Case 4:18-cr-01013-DTF Document 31 Filed 02/18/19 Page 3 of 6



     mere intention to use force that the jury ultimately finds unreasonable, is insufficient for
 1

 2   conviction under § 242. Rather, the jury must find that the defendant “intended not only
 3   the force, but its unreasonableness, its character as ‘more than necessary under the
 4
     circumstances.” Id; see also Reese v. County of Sacramento, 888 F.3d 1030, 1045 (9th
 5

 6   Cir. 2018) (reaffirming correctness of this legal principle).

 7         The “unreasonable” inquiry is part and parcel of the mens rea determination that
 8
     is the exclusive province of the jury, and inappropriate for comment by expert
 9
     witnesses. Fed. R. Evidence 704(b) “‘limits [an] expert’s testimony by prohibiting him
10

11   from testifying as to whether the defendant had the mental state or condition that
12   constitutes an element of the crime charged.’” United States v. Finley, 301 F.3d 1000,
13
     1015 (9th Cir. 2002) (quoting United States v. Morales, 108 F.3d 1031, 1035 (9th Cir.
14
     1997)). The “rationale for precluding ultimate opinion testimony applies ... ‘to any
15

16   ultimate mental state of the defendant that is relevant to the legal conclusion sought to
17   be proven.’” United States v. Campos, 217 F.3d 707, 711 (9th Cir. 2000). Expert
18
     testimony that compels the jury to conclude the defendant did or did not possess the
19

20
     requisite mental state “encroaches on the jury’s vital and exclusive function to make

21   credibility determinations.” Finley, 301 F.3d at 1014-15; see also United States v.
22
     Morales, 108 F.3d 1031, 1037 (9th Cir. 1997) (en banc) (“A prohibited ‘opinion or
23
     inference’ under Rule 704(b) is testimony from which it necessarily follows, if the
24

25   testimony is credited, that the defendant did or did not possess the requisite mens rea.”).

26



                                                                                                 3
               Case 4:18-cr-01013-DTF Document 31 Filed 02/18/19 Page 4 of 6



           As applied to the legal conclusions to be made here, no expert or other witness
 1

 2   should be permitted to state that Mr. Bowen’s conduct was “unreasonable” or
 3   “excessive” or “more than necessary” or use any similar descriptors. Nor may any
 4
     witness opine that Mr. Bowen’s actions fell outside the bounds of the Border Patrol’s
 5

 6   Use of Force Policy. Testimony of this nature is improper because it is tantamount to

 7   compelling the conclusion that his actions were unreasonable. Id.
 8
           Moreover, the jury will be called upon to determine whether Mr. Bowen intended
 9
     to use more force than necessary “under the circumstances,” which is a subjective
10

11   standard. The Reese Court underscored this point by expressly juxtaposing the
12   definition of “unreasonable force” in the context of § 242, as compared to the standard
13
     in a § 1983 (civil) case, which requires objective unreasonableness. Reese, 888 F.2d at
14
     1045. The question of whether Mr. Bowen intended to use more force than was
15

16   necessary to effectuate the arrest of A.L.-A., is not made more or less likely based on
17   the opinions of other agents – lay or expert. For that reason, no witness may attest to his
18
     or her opinion that Mr. Bowen’s conduct was “unreasonable,” “excessive,” “greater
19

20
     than necessary,” or the like. Fed. R. Evid. 401 et. seq.

21      III.   CONCLUSION
22
           For all the foregoing reasons, the Government should be precluded from eliciting
23
     any testimony that would compel the jury to conclude that Mr. Bowen’s conduct was
24

25

26



                                                                                               4
              Case 4:18-cr-01013-DTF Document 31 Filed 02/18/19 Page 5 of 6



     unreasonable, which is an ultimate legal conclusion that is exclusively within the
 1

 2   province of the jury to find.
 3                       Respectfully submitted this 18th day of February, 2019.
 4                                   LAW OFFICE OF SEAN CHAPMAN, P.C.
 5                                   BY: /s/ Sean Chapman
 6                                              Sean Chapman

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                                          5
             Case 4:18-cr-01013-DTF Document 31 Filed 02/18/19 Page 6 of 6




 1

 2                                 CERTIFICATE OF SERVICE
 3         The undersigned certifies that on February 18, 2019, he caused to be
 4
     electronically filed the foregoing document with the Clerk of the Court using the
 5

 6   CM/ECF system which sent notification to the following:

 7
     Monica Ryan
 8
     Monica.Ryan@us.doj.gov
 9   US Attorney’s Office – Tucson, AZ
     405 W. Congress, Suite 4800
10   Tucson, AZ 85701-4050
11

12   Serena Lara
13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                                         6
